Exhibit 10(mm)

 

MBNA CORPORATION

EXECUTIVE DEFERRED

COMPENSATION PLAN

As Amended and Restated

Effective January 1, 2005



--------------------------------------------------------------------------------

MBNA CORPORATION EXECUTIVE DEFERRED COMPENSATION PLAN

 

TABLE OF CONTENTS

  

PAGE

ARTICLE I PURPOSE AND EFFECTIVE DATE

   4

    1.1

  

   Purpose

   4

    1.2

  

   Effective Date

   4

ARTICLE II DEFINITIONS

   4

    2.1

  

   Definitions

   4

ARTICLE III ELIGIBILITY

   6

    3.1

  

   Eligibility

   6

    3.2

  

   Participation

   7

ARTICLE IV DEFERRED COMPENSATION

   8

    4.1

  

   Bonus Deferrals

   8

    4.2

  

   Salary Deferrals

   9

    4.3

  

   Automatic Contributions

   10

    4.4

  

   Vesting

   10

    4.5

  

   Other Deferrals

   10

ARTICLE V ACCOUNTING FOR DEFERRED COMPENSATION

   11

    5.1

  

   Accounts

   11

    5.2

  

   Value Adjustments

   11

ARTICLE VI PAYMENTS OF DEFERRED COMPENSATION

   12

    6.1

  

   Time and Manner of Distributions

   12

    6.2

  

   Payment Upon Death

   14

    6.3

  

   Hardship Withdrawals

   14

    6.4

  

   Incapacity of Recipient

   14

ARTICLE VII FUNDING

   14

ARTICLE VIII ADMINISTRATION

   15

    8.1

  

   Administration

   15

ARTICLE IX CLAIMS PROCEDURE

   15

    9.1

  

   Claim for Benefits

   15

    9.2

  

   Notice of Denial

   15

    9.3

  

   Right to Reconsideration

   16

    9.4

  

   Review of Documents

   16

    9.5

  

   Decision by the Committee

   16

    9.6

  

   Notice by the Committee

   16

ARTICLE X AMENDMENT DISCONTINUANCE, AND TERMINATION

   16

ARTICLE XI DIRECTORS’ FEE DEFERRALS

   17

    11.1

  

   Applicability, in General

   17

    11.2

  

   Eligibility

   17

 

DC-2



--------------------------------------------------------------------------------

    11.3

  

   Directors’ Fee Deferrals

   17

    11.4

  

   Deferral Agreements

   17

ARTICLE XII MISCELLANEOUS

   19

    12.1

  

   Non-Guarantee of Employment

   19

    12.2

  

   Rights of Participants to Benefits

   19

    12.3

  

   No Assignment

   19

    12.4

  

   Withholding

   19

    12.5

  

   Account Statements

   19

    12.6

  

   Masculine, Feminine, Singular and Plural

   19

    12.7

  

   Governing Law

   19

    12.8

  

   Titles

   19

    12.9

  

   Other Plans

   19

    12.10

  

   Compliance with Code §409A

   19

 

3



--------------------------------------------------------------------------------

MBNA CORPORATION EXECUTIVE DEFERRED COMPENSATION PLAN

ARTICLE I

PURPOSE AND EFFECTIVE DATE

 

1.1

Purpose.  The Plan is intended to provide deferred compensation for a select
group of management or highly compensated employees or independent contractors
of the Employer. The Plan is an unfunded plan that is not intended to be
(i) subject to Parts 2, 3 or 4 of Title I, Subtitle B of the Employee Retirement
Income Security Act of 1974 (ERISA), or (ii) qualified under Section 401(a) of
the Internal Revenue Code.

 

1.2

Effective Date.  The initial effective date of this Plan was October 20, 1993.
The Plan was subsequently amended to provide for Directors’ Fee Deferrals and
further amended and restated to provide for Salary Deferrals and deferrals of
other special compensation. The Corporation is amending and restating the Plan
as set forth herein effective as of January 1, 2005 (unless otherwise provided
herein) to (i) provide for the Plan’s compliance with the requirements of Code
§409A and (ii) otherwise meet current needs.

ARTICLE II

DEFINITIONS

 

2.1

Definitions.  As used herein, the following terms shall have the following
meanings:

 

  (a)

Account.  The bookkeeping reserve account established and maintained for each
Participant pursuant to Section 5.1 for purposes of determining the amount
payable to the Participant pursuant to Article VI.

 

  (b)

Automatic Contributions.  Amounts credited to the Participant’s Account pursuant
to Section 4.3 for certain calendar years beginning prior to January 1, 2005.

 

  (c)

Beneficiary.  The person(s) or entity(ies) designated by a Participant to
receive Plan benefits in the event of the Participant’s death, such designation
to be made in writing on a form satisfactory to the Global HR Group and
effective when received by the Global HR Group thereby revoking any and all
prior designations. If the Participant has not designated a Beneficiary, or if
no Beneficiary survives the Participant, the aggregate amount then credited to
the Participant’s Account shall be paid in a single sum pursuant to Section 6.2
to the Participant’s surviving spouse, or if there is no surviving spouse, then
in equal portions to the Participant’s surviving children. If the Participant is
not survived by a spouse or children, then such amount shall be paid to the
Participant’s estate.

 

4



--------------------------------------------------------------------------------

  (d)

Board.  The Board of Directors of the Corporation or the Compensation Committee
of such Board of Directors acting on behalf of the Board in the exercise of any
and all powers and duties of the Board pursuant to this Plan.

 

  (e)

Bonus Deferrals.  Part or all of a Participant’s annual bonus, the receipt of
which is deferred by the Participant pursuant to Section 4.1.

 

  (f)

Code.  The Internal Revenue Code of 1986, as amended. References to the Code
shall include the valid and binding governmental regulations, court decisions
and other regulatory and judicial authority issued or rendered thereunder.

 

  (g)

Committee.  The committee designated pursuant to Article VIII of the Plan. For
purposes of the Plan, for calendar years beginning prior to January 1, 2006 the
Pension and 401(k) Plan Committee appointed by the Board was the Committee.

 

  (h)

Corporation.  Bank of America Corporation, a Delaware corporation, and any
successor thereto. For purposes of the Plan, for calendar years beginning prior
to January 1, 2006, MBNA Corporation was the Corporation.

 

  (i)

Deferral Agreement.  The written agreement entered into between the Participant,
the Employer and the Corporation pursuant to Article III.

 

  (j)

Employer.  The Corporation, any subsidiary or affiliate of the Corporation which
has adopted the Plan and any organization into which an Employer may be merged
or consolidated or to which all or substantially all of its assets may be
transferred. For purposes of the Plan, for calendar years beginning prior to
January 1, 2006, the Employer was the Corporation, its successors and assigns,
MBNA America Bank, N.A., and any direct or indirect subsidiary of the
Corporation, unless such subsidiary was otherwise designated by the Board as
being a subsidiary that was not authorized to participate in this Plan with
respect to its employees.

 

  (k)

Global HR Group.  The Global HR Group of the Corporation. For purposes of the
Plan, references to the “Global HR Group” for calendar years beginning prior to
January 1, 2006 shall be deemed references to the “Committee”.

 

  (l)

Other Deferrals.  Amounts deferred by a Participant pursuant to Section 4.5.

 

  (m)

Participant.  An individual who has elected to participate in the Plan for a
calendar year pursuant to Article III, or any other current or former employee
who has an Account balance under the Plan.

 

  (n)

Plan.  The MBNA Corporation Executive Deferred Compensation Plan as set forth
herein and as amended from time to time.

 

5



--------------------------------------------------------------------------------

  (o)

Retirement.  The earliest of the following:

 

  (i)

The date on which the Participant completes at least 15 Years of Vesting Service
(as defined under the MBNA Corporation Pension Plan) and has a combined age and
Years of Vesting Service equal to at least sixty-five (65); or

 

  (ii)

The date on which the Participant attains sixty-five (65) years of age.

 

  (p)

Salary Deferrals.  Part or all of a Participant’s base salary, the receipt of
which is deferred by the Participant pursuant to Section 4.2.

 

  (q)

Valuation Date.  The last business day of each calendar month, or such other or
additional days as the Global HR Group may deem necessary or appropriate.

 

  (r)

Value Adjustments.  Amounts debited and credited to the Participant’s Account
pursuant to Section 5.2.

ARTICLE III

ELIGIBILITY

 

3.1

Eligibility.

 

  (a)

Eligibility for 2005 Calendar Year

 

  (i)

All employees of the Employer having the title of Executive Vice President or a
more senior position (and such other managerial or highly compensated employees
of the Employer designated by the Committee) shall be eligible to participate in
the Plan with respect to Bonus Deferrals, as described in Section 4.1.

 

  (ii)

All employees of the Employer having the title of Executive Vice President or a
more senior position (and such other managerial or highly compensated employees
of the Employer designated by the Committee) whose annualized base salary
scheduled to be paid during a calendar year exceeds $200,000 (as indexed by the
Secretary of the Treasury pursuant to Code §401(a)(17)) shall be eligible to
participate in the Plan with respect to Salary Deferrals, as described in
Section 4.2.

 

  (iii)

Other individuals, including independent contractors who perform services for
the Employer, designated by the Committee to participate in the Plan may defer
any amounts received from the Employer pursuant to such rules and procedures as
the Committee may establish from time to time.

 

6



--------------------------------------------------------------------------------

  (b)

Eligibility for 2006 Calendar Year

 

  (i)

All employees of the Employer who (A) are employees of MBNA Corporation (or an
affiliate or subsidiary of MBNA Corporation participating in the Plan) on
December 31, 2005 and (B) have the title of Executive Vice President or a more
senior position with MBNA Corporation (or an affiliate or subsidiary of MBNA
Corporation participating in the Plan) on December 31, 2005 (and such other
managerial or highly compensated employees designated by the Global HR Group)
shall be eligible to participate in the Plan with respect to Bonus Deferrals, as
described in Section 4.1.

 

  (ii)

All employees of the Employer (A) who are employees of MBNA Corporation (or an
affiliate or subsidiary of MBNA Corporation participating in the Plan) on
December 31, 2005, (B) who have the title of Executive Vice President or a more
senior position with MBNA Corporation (or an affiliate or subsidiary of MBNA
Corporation participating in the Plan) on December 31, 2005 (and such other
managerial or highly compensated employees designated by the Global HR Group)
and (C) whose annualized base salary scheduled to be paid during the calendar
year exceeds $200,000 (as indexed by the Secretary of the Treasury pursuant to
Code §401(a)(17)) shall be eligible to participate in the Plan with respect to
Salary Deferrals, as described in Section 4.2.

 

  (iii)

Other individuals, including independent contractors, who (A) perform services
for the Employer on or before December 31, 2005, and (B) are designated by the
Global HR Group to participate in the Plan may defer any amounts received from
the Employer pursuant to such rules and procedures as the Global HR Group may
establish from time to time.

 

  (c)

Eligibility for 2007 and Later Calendar Years.  Each individual who is a
Participant in the Plan on December 31, 2006 shall continue participation
hereunder according to the terms of the amended and restated Plan with respect
to Salary Deferrals, Bonus Deferrals, Other Deferrals and Automatic
Contributions (if any) made prior to January 1, 2007. Notwithstanding anything
in this Section to the contrary, no individual shall become eligible to
participate in the Plan after December 31, 2006 and no Salary Deferrals, Bonus
Deferrals, Other Deferrals or Automatic Contributions shall be made to the Plan
with respect to pay periods or performance periods beginning after December 31,
2006.

 

3.2

Participation.  In order to become a Participant in the Plan for purposes of
having Salary Deferrals, Bonus Deferrals and/or Other Deferrals credited to such
Participant’s Account, each individual who is eligible pursuant to Section 3.1
must deliver an executed Deferral Agreement to the Global HR Group, in
accordance with the following provisions:

 

  (a)

Such Salary Deferral, Bonus Deferral and/or Other Deferral elections shall be
made prior to January 1 of the calendar year, provided that a newly hired
individual who first becomes eligible to make Salary Deferral, Bonus Deferral
and/or Other Deferral elections after the start of the calendar year must
deliver an

 

7



--------------------------------------------------------------------------------

 

executed Deferral Agreement to the Global HR Group within thirty (30) days after
first becoming eligible to make such Salary Deferral, Bonus Deferral and/or
Other Deferral election, as applicable. An election to defer by a newly hired
individual made after the start of the calendar year shall only apply
prospectively to amounts otherwise payable for the calendar year after the date
of the applicable deferral election. A Participant’s election with respect to
Salary Deferrals, Bonus Deferrals and/or Other Deferrals shall be effective only
with respect to amounts earned during the calendar year specified in the
Participant’s Deferral Agreement. A Participant must make a new election prior
to January 1 for each calendar year during which such Participant desires to
make Salary Deferrals, Bonus Deferrals and/or Other Deferrals.

 

  (b)

If an eligible individual elects to participate in the Plan for a calendar year,
separates from service during the calendar year and is subsequently re-hired
during the same calendar year as an eligible individual, the election to defer
under the Plan with respect to such calendar year that was in effect prior to
separation from service shall remain in effect for the calendar year for salary
and bonus earned after the re-hire date.

 

  (c)

Each Salary Deferral, Bonus Deferral and Other Deferral election, including the
deferral period and the method of distribution elected with respect to such
Salary Deferral, Bonus Deferral and/or Other Deferral, shall be irrevocable with
respect to a calendar year once the election is made and delivered to the Global
HR Group.

ARTICLE IV

DEFERRED COMPENSATION

 

4.1

Bonus Deferrals.

 

  (a)

An eligible Participant may elect to defer the right to receive all or any
portion of any annual bonus awarded to the Participant with respect to the
Participant’s services performed during a calendar year. The amount of such
Bonus Deferral must be specified in an executed Deferral Agreement delivered to
the Global HR Group in accordance with the provisions of Section 3.2. The
applicable Deferral Agreement shall specify the period for which such Bonus
Deferral shall be deferred. In no event shall such deferral period be less than
two taxable years or, if sooner, until separation from service with the
Employer. In the event that the Participant fails to specify a deferral period
on the Deferral Agreement attributable to a given year, such Participant’s Bonus
Deferral attributable to that calendar year shall be deferred until separation
from service with the Employer.

 

  (b)

Notwithstanding anything in the Plan to the contrary, in the event that the
Participant elects Salary Deferrals pursuant to Section 4.2 or Other Deferrals

 

8



--------------------------------------------------------------------------------

 

pursuant to Section 4.5, and Bonus Deferrals pursuant to this Section 4.1 with
respect to the same calendar year, the deferral period for the Bonus Deferrals,
Salary Deferrals and Other Deferrals with respect to that calendar year shall be
the same deferral period. The deferral period specified on the first executed
Deferral Agreement delivered to the Global HR Group with respect to a calendar
year shall be controlling.

 

  (c)

The amount of Bonus Deferrals elected on a Deferral Agreement with respect to a
calendar year may not be changed during such calendar year.

 

  (d)

The amount of any annual bonus deferred with respect to any calendar year shall
reduce the amount of such bonus otherwise payable to the Participant as of the
date such payment otherwise would have been made, and the amount of such
reduction shall be credited to the Participant’s Account as of such date.

 

4.2

Salary Deferrals.

 

  (a)

An eligible Participant may elect to defer the right to receive all or any part
(in whole percentages) of that portion of the Participant’s base salary
scheduled to be paid during a calendar year at a rate of pay that, when
annualized, exceeds $200,000 (as indexed by the Secretary of the Treasury
pursuant to Code §401(a)(17)), subject to administrative rules regarding minimum
deferral amounts as may be determined in the discretion of the Global HR Group
from time to time. The amount of Salary Deferrals must be specified in an
executed Deferral Agreement delivered to the Global HR Group in accordance with
the provisions of Section 3.2. Any such Salary Deferral election shall apply
prospectively for the entire calendar year (or for the balance of the calendar
year for newly eligible individuals first making a Salary Deferral election
during the calendar year) and shall apply to any and all increases and
reductions in base salary that the Participant may receive while the Deferral
Agreement on which such Salary Deferral election is specified is in effect. The
applicable Deferral Agreement shall specify the period for which such Salary
Deferrals shall be deferred. In no event shall such deferral period be less than
two taxable years or, if sooner, until separation from service with the
Employer. In the event that a Participant fails to specify a deferral period on
the Deferral Agreement attributable to a given calendar year, such Participant’s
Salary Deferrals attributable to that calendar year shall be deferred until
separation from service with the Employer.

 

  (b)

Notwithstanding anything in the Plan to the contrary, in the event that the
Participant elects Bonus Deferrals pursuant to Section 4.1 or Other Deferrals
pursuant to Section 4.5, and Salary Deferrals pursuant to this Section 4.2 with
respect to the same calendar year, the deferral period for the Bonus Deferrals,
Salary Deferrals and Other Deferrals with respect to that calendar year shall be
the same deferral period. The deferral period specified on the first executed
Deferral Agreement delivered to the Global HR Group with respect to a calendar
year shall be controlling.

 

9



--------------------------------------------------------------------------------

  (c)

The amount of Salary Deferrals elected on a Deferral Agreement with respect to a
calendar year may not be changed during such calendar year.

 

  (d)

Salary Deferrals pursuant to this Section 4.2 with respect to a calendar year
shall reduce the Participant’s regular salary payments on a ratable basis over
such calendar year and shall be credited to the Participant’s Account as of the
dates of such reductions.

 

4.3

Automatic Contributions. For certain calendar years beginning prior to
January 1, 2005, Automatic Contributions were credited to eligible Participants’
Accounts in accordance with the provisions of the Plan as in effect prior to
2005. Notwithstanding anything in the Plan to the contrary, no Automatic
Contributions shall be made for calendar years on or after January 1, 2005. Any
Automatic Contributions made to an eligible Participant’s Account prior to
January 1, 2005 shall be deferred until the Participant’s separation from
service with the Employer.

 

4.4

Vesting. Each Participant shall be at all times fully vested in and have a
nonforfeitable right to the aggregate amount credited to the Participant’s
Account.

 

4.5

Other Deferrals.

 

  (a)

The Global HR Group, in its sole discretion, may designate rules and procedures
from time to time as it may find desirable to enable such eligible Participants
as it may designate in its sole discretion to elect to defer all or any part of
any supplemental compensation, bonus, award or other special or extraordinary
compensation, including independent contractor fees, that the Global HR Group
may designate as deferrable compensation under this Plan. The amount of such
Other Deferral must be specified in an executed Deferral Agreement delivered to
the Global HR Group in accordance with the provisions of Section 3.2. The
applicable Deferral Agreement shall specify the period for which such Other
Deferral shall be deferred. In no event shall such deferral period by less than
two taxable years or, if sooner, until separation from service with the
Employer. In the event that the Participant fails to specify a deferral period
in the Deferral Agreement attributable to a given year, such Participant’s Other
Deferrals attributable to that calendar year shall be deferred until separation
from service with the Employer.

 

  (b)

Notwithstanding anything in the Plan to the contrary, in the event that the
Participant elects Bonus Deferrals pursuant to Section 4.1 or Salary Deferrals
pursuant to Section 4.2, and Other Deferrals pursuant to this Section 4.5 with
respect to the same calendar year, the deferral period for the Bonus Deferrals,
Salary Deferrals and Other Deferrals with respect to that calendar year shall be
the same deferral period. The deferral period specified on the first executed
Deferral Agreement delivered to the Global HR Group with respect to a calendar
year shall be controlling.

 

10



--------------------------------------------------------------------------------

  (c)

The amount of Other Deferrals elected on a Deferral Agreement with respect to a
calendar year may not be changed during such calendar year.

 

  (d)

The amount of any compensation deferred as Other Deferrals pursuant to this
Section 4.5 with respect to any calendar year shall reduce the amount of such
compensation otherwise payable to the Participant as of the date such payment
otherwise would have been made, and the amount of such reduction shall be
credited to the Participant’s Account as of such date.

ARTICLE V

ACCOUNTING FOR DEFERRED COMPENSATION

 

5.1

Accounts.  The Employer shall establish an Account on behalf of each Participant
which shall be credited (or debited) with Bonus Deferrals, Salary Deferrals,
Other Deferrals and, prior to January 1, 2005, Automatic Contributions pursuant
to Article IV, Value Adjustments as provided in Section 5.2, and payments
pursuant to Article VI. Each such Account shall consist of such subaccounts as
are necessary or desirable for the convenient administration of the Plan. The
Accounts and subaccounts shall be bookkeeping reserve accounts only and shall
not require segregation of any funds of the Corporation or the Employer or
provide any Participant with any rights to any assets of the Corporation or the
Employer, except, to the extent applicable, as a general creditor thereof. A
Participant shall have no right to receive payment of any amount credited to the
Participant’s Account except as expressly provided in Article VI of this Plan.

 

5.2

Value Adjustments.

 

  (a)

As of each Valuation Date (and such other dates as the Global HR Group, in its
sole and absolute discretion, may determine), the Account of each Participant
shall be credited or debited to reflect the amount of net earnings or losses
that would have been realized since the immediately preceding Valuation Date if
an amount equal to the balance of the Participant’s Account had been invested in
certain investment funds, designated by the Global HR Group from time to time,
in the manner specified by the Participant in writing to the Global HR Group.
All Bonus Deferrals, Salary Deferrals and Other Deferrals credited to a
Participant’s Account pursuant to Article IV during a calendar month shall be
deemed to have been credited on the fifteenth day of such calendar month for
purposes of calculating Value Adjustments only. Value Adjustments pursuant to
this Section 5.2 with respect to any Valuation Date shall be determined based
upon the balance of the Participant’s Account as of the immediately preceding
Valuation Date, with appropriate adjustments for credits of Bonus Deferrals,
Salary Deferrals, Other Deferrals and Automatic Contributions made prior to
January 1, 2005 as specified in this Section 5.2 and payments pursuant to
Article VI since the immediately preceding Valuation Date.

 

11



--------------------------------------------------------------------------------

  (b)

A Participant may change the Participant’s investment allocations once per month
among the investment funds designated by the Global HR Group by submitting such
investment directions in writing to the Global HR Group no later than the
twenty-fifth day of the month immediately preceding the month that such
investment directions are to become effective (or within such other time
designated by the Global HR Group). All investment directions shall become
effective on the first day of a calendar month. In the event that investment
directions are received by the Global HR Group after the twenty-fifth day of a
month, such investment directions shall become effective as of the first day of
the second month after the month in which the investment directors are received.
A Participant’s investment directions shall remain in effect until subsequently
modified by the delivery of new investment directions in writing to the Global
HR Group. In the event that a Participant fails to provide the Global HR Group
with written investment directions, Value Adjustments shall be credited or
debited to such Participant’s Account to reflect the amount of net earnings or
losses that would have been realized since the immediately preceding Valuation
Date if an amount equal to the balance of the Participant’s Account had been
invested in such investment fund or funds as the Global HR Group may determine
in its sole and absolute discretion.

 

  (c)

Anything in this Plan to the contrary notwithstanding, the Global HR Group may,
but is not required to, implement investment allocation directions submitted by
the Participants. Anything in the Plan to the contrary notwithstanding, the
Global HR Group, in its sole and absolute discretion, may determine at any time
to modify the rules and procedures set forth in this Article V.

ARTICLE VI

PAYMENTS OF DEFERRED COMPENSATION

 

6.1

Time and Manner of Distributions.

 

  (a)

A Participant shall specify on each Deferral Agreement executed with respect to
a calendar year the manner in which Bonus Deferrals, Salary Deferrals and Other
Deferrals, and the Value Adjustments attributable thereto, will be distributed
upon the termination of such deferral period. The forms of distribution from
which a Participant may elect shall be either a single sum or substantially
equal annual installments (adjusted each year to reflect Value Adjustments
credited or debited to the Account pursuant to Section 5.2) over a period of
whole years not to exceed ten years. A Participant may not change the form of
distribution elected with respect to deferrals, and the Value Adjustments
attributable thereto, credited for a calendar year after such calendar year
commences. The deferral period and the manner in which such deferrals will be
distributed upon the termination of such deferral period shall be the same for
all Bonus Deferrals, Salary Deferrals and Other Deferrals made on behalf of a
Participant attributable to the same calendar

 

12



--------------------------------------------------------------------------------

 

year. The deferral period and the manner of distribution specified on the first
executed Deferral Agreement delivered to the Global HR Group with respect to a
calendar year shall be controlling. In the event that a Participant fails to
specify on a Deferral Agreement with respect to a given calendar year the manner
in which the Participant’s Bonus Deferrals, Salary Deferrals and Other Deferrals
attributable to such year will be distributed upon the termination of the
applicable deferral period, the form of distribution with respect to such
deferrals, and the Value Adjustments attributable thereto, shall be a single sum
payment following the Participant’s separation from service with the Employer.

 

  (b)

Automatic Contributions made prior to January 1, 2005, and the Value Adjustments
attributable thereto, shall be distributed in substantially equal annual
installments (adjusted each year to reflect Value Adjustments credited or
debited to the Account pursuant to Section 5.2) over a period of ten years
commencing after the Participant’s separation from service with the Employer.
Notwithstanding any provision in this section to the contrary, effective as of
May 1, 2005, Automatic Contributions made prior to January 1, 2005 and the value
adjustments attributable thereto shall be payable in a single cash payment
following the Participant’s separation from service with the Employer if, as of
the Participant’s date of separation from service with the Employer, the amount
of the Automatic Contributions and the value adjustments attributable thereto
equals Fifty Thousand Dollars ($50,000) or less.

 

  (c)

Notwithstanding anything herein to the contrary, nor any election on a Deferral
Agreement to the contrary, in the event that a Participant separates from
service with the Employer, voluntarily or involuntarily, for any reason other
than death, permanent and total disability, or Retirement, the value of the
Participant’s Account shall be paid in a single sum to the Participant as soon
as practicable after the Participant’s separation from service, but in no event
later than the 75th day after the Participant’s separation from service.

 

  (d)

A Participant who is eligible for and begins receiving severance under the
Corporation’s severance plans prior to January 1, 2007 shall receive the
Participant’s Account in a single sum as soon as practicable after the
Participant’s separation from service, even if the Participant otherwise
satisfies the definition of Retirement. Effective as of January 1, 2007, a
Participant who is eligible for and begins receiving severance under the
Corporation’s severance plans and who satisfies the definition of Retirement
shall receive the Participant’s Account in accordance with the elections made in
the Participant’s Deferral Agreements, if any.

 

  (e)

All distributions will be paid or commence being paid as soon as practicable
after the termination of the applicable deferral period, but in no event later
than the 75th day after the end of the applicable deferral period. All
distributions will be based on the value of a Participant’s Account measured as
of the Valuation Date immediately preceding the date of distribution.

 

13



--------------------------------------------------------------------------------

  (f)

Notwithstanding any provision herein to the contrary, to the extent applicable,
in no event shall any payment hereunder be made to a “specified employee” within
the meaning of Code §409A earlier than six months after the date of the
Participant’s separation from service with the Employer, except in connection
with the Participant’s death.

 

  (g)

Payments to any Participant who separated from service with the Employer prior
to 2005 shall be made in accordance with the provisions of the Plan as in effect
prior to 2005.

 

6.2

Payment Upon Death.  Upon a Participant’s death prior to the Participant having
received one hundred percent of the value of the Participant’s Account
(including a Participant receiving installment payments), the balance of the
Participant’s Account shall be paid in a single sum to the Participant’s
Beneficiary as soon as practicable following the Participant’s death, but in no
event later than the 75th day after the Participant’s death.

 

6.3

Hardship Withdrawals.  The Global HR Group shall establish criteria under which
a Participant may request a withdrawal of some or all of the Participant’s
Account in the event of an unforeseeable severe financial emergency. In general,
an unforeseeable severe financial emergency would include circumstances
resulting from a sudden and unexpected illness or accident of the Participant or
of the Participant’s dependent, loss of the Participant’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant and for which the
resulting financial hardship cannot be reasonably relieved through other sources
of funds or by cessation of deferrals under this Plan. The Global HR Group, in
its sole and absolute discretion, shall determine whether any such financial
emergency warrants a withdrawal from the Participant’s Account and shall
determine the amount of such withdrawal so as to limit the withdrawal to that
amount which is needed to satisfy the emergency need in accordance with Code
§409A.

 

6.4

Incapacity of Recipient.  If any person entitled to a distribution under this
Plan is deemed by the Global HR Group to be incapable of personally receiving
and giving a valid receipt for such payment, then, unless and until claim
therefor shall have been made by a duly appointed guardian or other legal
representative of such person, the Global HR Group may provide for such payment
or any part thereof to be made to any other person or institution then
contributing toward or providing for the care and maintenance of such person.
Any such payment shall be a payment for the account of such person and a
complete discharge of any liability of the Corporation, the Employer and the
Plan therefor.

 

14



--------------------------------------------------------------------------------

ARTICLE VII

FUNDING

 

7.1

The Corporation shall assume any and all liability which the Employer may have
to pay benefits under this Plan and the Employer shall be totally absolved from
liability therefor. The obligations of the Corporation to pay benefits under
this Plan shall be interpreted solely as an unfunded, contractual obligation of
the Corporation to pay only those amounts credited to the Participant’s Account
pursuant to Article V in the manner and under the conditions prescribed in
Article VI. Any assets set aside, including any assets transferred to a rabbi
trust or purchased by the Corporation with respect to amounts payable under the
Plan, shall be subject to the claims of the Corporation’s general creditors, and
no person other than the Corporation shall, by virtue of the provisions of the
Plan, have any interest in such assets.

ARTICLE VIII

ADMINISTRATION

 

8.1

Administration.  Effective as of January 1, 2006, the Plan shall be administered
by the Bank of America Corporate Benefits Committee (although certain provisions
of the Plan shall be administered by the Global HR Group as specified herein).
The Committee shall be empowered to interpret the provisions of the Plan and to
perform and exercise all of the duties and powers granted to it under the terms
of the Plan by action of a majority of its members in office from time to time.
The Committee may adopt such rules and regulations for the administration of the
Plan as are consistent with the terms hereof and shall keep adequate records of
its proceedings and acts. All interpretations and decisions made (both as to law
and fact) and other action taken by the Committee with respect to the Plan shall
be conclusive and binding upon all parties having or claiming to have an
interest under the Plan. Not in limitation of the foregoing, the Committee shall
have the discretion to decide any factual or interpretive issues that may arise
in connection with its administration of the Plan (including without limitation
any determination as to claims for benefits hereunder), and the Committee’s
exercise of such discretion shall be conclusive and binding on all affected
parties as long as it is not arbitrary or capricious. The Committee may delegate
any of its duties and powers hereunder to the extent permitted by applicable
law.

ARTICLE IX

CLAIMS PROCEDURE

 

9.1

Claim for Benefits.  Each person eligible for a benefit under the Plan shall
apply for such benefit by filing a claim with the Committee on a form or forms
prescribed by the

 

15



--------------------------------------------------------------------------------

 

Committee. If no form or forms have been prescribed, a claim for benefits shall
be made in writing to the Committee setting forth the basis for the claim. Each
person making a claim for benefits shall furnish the Committee with such
documents, evidence, data, or information in support of such claim as the
Committee considers necessary or desirable.

 

9.2

Notice of Denial.  If a claim for benefits under this Plan is denied, either in
whole or in part, the Committee shall advise the claimant in writing of the
amount of his benefit, if any, and the specific reasons for the denial. The
Committee shall also furnish the claimant at that time with a written notice
containing:

 

  (a)

The specific reason or reasons for the adverse determination;

 

  (b)

Reference to the specific plan provisions on which the determination is based;

 

  (c)

A description of any additional material or information necessary for the
claimant to perfect his claim and an explanation of why such material or
information is needed; and

 

  (d)

An explanation of the Plan’s claim review procedures and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under ERISA §502(a) following an adverse benefit
determination on review.

The written notice of claim denial shall be provided to the claimant within a
reasonable period of time, but not more than ninety days after receipt of the
claim by the Committee, unless special circumstances require an extension of
time for processing the claim, in which case the Committee shall provide a
written notice of such extension to the claimant before the expiration of the
initial ninety day period. In no event shall such extension exceed ninety days
from the end of such initial period.

 

9.3

Right to Reconsideration.  Within sixty days of receipt of the information
described in Section 9.2 above, the claimant shall, if he desires further
review, file a written request for reconsideration with the Committee.

 

9.4

Review of Documents.  So long as the claimant’s request for review is pending
(including the sixty day period described in Section 9.3 above), the claimant or
his duly authorized representative may review pertinent Plan documents (and any
pertinent related documents) and may submit issues and comments in writing to
the Committee.

 

9.5

Decision by the Committee.  A final and binding decision shall be made by the
Committee within sixty days of the filing by the claimant of his request for
reconsideration; provided, however, that if the Committee, in its discretion,
determines that special circumstances require an extension of time for
processing the claim, the Committee shall provide a written notice of such
extension to the claimant before the expiration of the initial sixty day period.
In no event shall the extension exceed sixty days from the end of such initial
period.

 

16



--------------------------------------------------------------------------------

9.6

Notice by the Committee.  The Committee’s decision shall be conveyed to the
claimant in writing and shall include specific reasons for the decision, written
in a manner calculated to be understood by the claimant, specific references to
the pertinent Plan provisions on which the decision is based, a statement that
the claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to the claimant’s claim for benefits and a statement of the claimant’s right to
bring a civil action under ERISA §502(a).

ARTICLE X

AMENDMENT DISCONTINUANCE, AND TERMINATION

The Plan may be amended or terminated in writing by the Committee or the Company
in any manner at any time; provided, however, that no modification, amendment,
discontinuance or termination shall adversely affect the rights of Participants
to receive in accordance with the Plan amounts credited to the Accounts
maintained on their behalf before such modification, amendment, discontinuance
or termination. Notice of every such modification, amendment, discontinuance or
termination shall be given in writing to each Participant. To the extent
permitted by Code §409A, in the case of termination of the Plan, any amounts
credited to the Account of a Participant may, in the sole discretion of the
Corporation, be distributed in full to such Participant as soon as reasonably
practicable following such termination.

ARTICLE XI

DIRECTORS’ FEE DEFERRALS

 

11.1

Applicability, in General.  All provisions of the Plan shall apply to outside
members of the Board notwithstanding anything in the Plan to the contrary,
except as provided otherwise in this Article XI. With respect to all such
individuals who are Participants in the Plan pursuant to this Article XI, the
term “Deferred Compensation” shall mean for all purposes under the Plan the
amount of a Participant’s Directors’ Fee Deferrals as defined in Section 11.3,
Section 4.1 with respect to Bonus Deferrals, Section 4.2 with respect to Salary
Deferrals, and Section 4.3 with respect to Automatic Contributions shall not
apply to outside members of the Board who are Participants in the Plan pursuant
to this Article XI. Notwithstanding anything in this Article to the contrary,
this Article shall not apply to outside members of the Board on or after
January 1, 2006.

 

11.2

Eligibility.  All members of the Board who are not employees of the Corporation
(referred to herein as “outside directors” or as “outside members of the Board”)
shall be eligible to participate in the Plan with respect to Directors’ Fee
Deferrals as defined in Section 11.3. Each such individual who delivers an
executed Deferral Agreement to the Committee in accordance with the provisions
of Section 11.4 shall be considered a “Participant” for all purposes under the
Plan as such term is defined in Section 2.1.

 

17



--------------------------------------------------------------------------------

11.3

Directors’ Fee Deferrals.  An eligible outside director may elect to defer the
right to receive all or any portion of the fees for services rendered as an
outside director that such individual earns during a calendar year, or portion
of such calendar year during which the individual serves as an outside director.
All such deferrals shall be referred to herein as “Directors’ Fee Deferrals.”
Such election must be made by delivering an executed Deferral Agreement to the
Committee in accordance with the provisions of Section 11.4. The amount of any
directors’ fees deferred with respect to any calendar year shall reduce the
amount of such directors’ fees otherwise payable to the Participant as of the
date such payment otherwise would have been made, and the amount of such
reduction shall be credited to the Participant’s Account as of such date.

 

11.4

Deferral Agreements.

 

  (a)

Each individual must deliver an executed Deferral Agreement to the Committee
within thirty days of first becoming an eligible outside director in order to
elect Directors’ Fee Deferrals pursuant to Section 11.3 with respect to fees for
services to be rendered during the remainder of the calendar year in which such
individual first becomes an eligible outside director. If an individual fails to
deliver an executed Deferral Agreement to the Committee within thirty days of
such individual first becoming an eligible outside director, such individual may
elect Directors’ Fee Deferrals pursuant to Section 11.3 only with respect to
such fees that may become payable for services to be rendered during the
calendar year next following the calendar year in which such individual first
becomes an eligible outside director and for subsequent calendar years (i.e., no
Directors’ Fee Deferrals may be elected for the calendar year in which such
individual first becomes an eligible outside director), and in all such
instances, the executed Deferral Agreement must be delivered to the Committee
prior to commencement of the calendar year to which such Directors’ Fee
Deferrals will apply.

 

  (b)

An outside director’s executed Deferral Agreement and the applicable elections
made thereon shall remain in effect with respect to Directors’ Fees earned in
all subsequent calendar years until such time as the outside director delivers
an executed Deferral Agreement to the Committee that prospectively modifies or
suspends such elections. Any such Deferral Agreement delivered to the Committee
to modify or suspend the elections made on a previously delivered Deferral
Agreement must be delivered to the Committee no later than the last day of the
calendar year immediately preceding the commencement of the calendar year to
which such new elections are to first apply.

 

  (c)

Each Deferral Agreement executed must specify the period for which Directors’
Fee Deferrals attributable to such Deferral Agreement shall be deferred. In no
event shall such deferral period be less than two taxable years. In the event
that an individual fails to specify a deferral period on the Deferral Agreement,
such individual’s Directors’ Fee Deferrals attributable to that Deferral
Agreement shall be deferred until the individual ceases to be an eligible
outside director.

 

18



--------------------------------------------------------------------------------

  (d)

Each Deferral Agreement executed must specify the manner in which Directors’ Fee
Deferrals attributable to such Deferral Agreement, and the Value Adjustments
attributable thereto, will be distributed upon the termination of the deferral
period. The forms of distribution from which an eligible outside director may
elect shall be either a single sum or substantially equal annual installments
(adjusted each year to reflect Value Adjustments credited or debited to the
Account pursuant to Section 5.2) over a period of whole years not to exceed ten
years. An outside director may not change the form of distribution elected with
respect to deferrals, and the Value Adjustments attributable thereto, credited
for a calendar year after such calendar year commences. In the event that an
eligible outside director fails to specify on a Deferral Agreement the manner in
which the Directors’ Fee Deferrals attributable to such Deferral Agreement will
be distributed upon the termination of the applicable deferral period, the form
of distribution with respect to such deferrals, and the Value Adjustments
attributable thereto, shall be a single sum payment. The provisions of
Section 6.1(d) shall not apply with respect to Directors’ Fee Deferrals.

ARTICLE XII

MISCELLANEOUS

 

12.1

Non-Guarantee of Employment.  Participation in the Plan does not give any person
any right to be retained in the service of the Employer. The right and power of
the Employer to terminate any employee is expressly reserved.

 

12.2

Rights of Participants to Benefits.  All rights of a Participant under the Plan
to amounts credited to the Participant’s Account are mere unsecured contractual
rights of the Participant against the Corporation.

 

12.3

No Assignment.  No amounts credited to Accounts, rights or benefits under the
Plan shall be subject in any way to voluntary or involuntary alienation, sale,
transfer, assignment, pledge, attachment, garnishment, execution, or
encumbrance, and any attempt to accomplish the same shall be void.

 

12.4

Withholding.  The Corporation or the Employer shall have the right to deduct
from any payment made-hereunder any taxes required by law to be withheld from a
Participant with respect to such payment and to withhold from any payment of any
kind (including salary or bonus) otherwise due the Participant any federal,
state or local taxes of any kind required by law to be withheld with respect to
any deferrals made pursuant to this Plan.

 

12.5

Account Statements.  Periodically (as determined by the Committee), each
Participant shall receive a statement indicating the amounts credited to and
payable from the Participant’s Account.

 

12.6

Masculine, Feminine, Singular and Plural.  The masculine shall be read in the
feminine, the singular in the plural, and vice versa, whenever the context shall
so require.

 

19



--------------------------------------------------------------------------------

12.7

Governing Law.  Except to the extent preempted by applicable Federal laws, the
Plan shall be construed according to the laws of the State of North Carolina,
other than its conflict of laws principles.

 

12.8

Titles.  The titles to Articles and Sections in this Plan are placed herein for
convenience of reference only, and the Plan is not to be construed by reference
thereto.

 

12.9

Other Plans.  Nothing in this Plan shall be construed to affect the rights of a
Participant, Participant’s beneficiaries, or Participant’s estate to receive any
retirement or death benefit under any tax-qualified or nonqualified pension
plan, deferred compensation agreement, insurance agreement, tax-deferred annuity
or other retirement plan of the Corporation or the Employer.

 

12.10

Compliance with Code §409A.  The Plan is intended to comply with Code §409A, and
official guidance issued thereunder, with respect to amounts deferred under the
Plan after 2004. Further, the Plan restatement is not intended to constitute a
“material modification” of the Plan and, as a result, the Plan is intended to be
operated and administered in a manner (a) that will not constitute a “material
modification” of the Plan for purposes of the effective date provisions of Code
§409A or (b) that would otherwise cause amounts deferred prior to 2005 to become
subject to the requirements of Code §409A. Notwithstanding any provision of the
Plan to the contrary, the Plan shall be interpreted, operated and administered
consistent with this intent.

IN WITNESS WHEREOF, this instrument has been executed by the Corporation on the
15th day of December, 2006 and effective as of January 1, 2005.

 

BANK OF AMERICA CORPORATION

By:

 

  /s/ J. Steele Alphin

 

J. Steele Alphin, Global Human Resources

 

Executive

 

20